 1 DAYLE ELIESON

 2 United States Attorney
     DANIEL R. SCHIESS
 3 Assistant United States Attorney

 4 Nevada State Bar No. 5483
   501 Las Vegas Boulevard, 11th Floor
 5 Las Vegas, Nevada 89101

 6
   (702)388-6336
   dan.schiess@usdoj.gov
 7
     Attorneys for Plaintiff
 8 United States of America

 9

10                    UNITED STATES DISTRICT COURT
11                               DISTRICT OF NEVADA
12
     United States of America,                   Case No. 2:16-cr-00070-GMN-VCF
13
                               Plaintiff,        Motion to Dismiss Indictment
14                                               Against Defendant
                 v.
15
     Charles Wurm,
16
                               Defendant.
17

18         The United States moves for the Court to dismiss the Indictment against

19 defendant Charles Wurm because defendant successfully complied with the terms a

20
     Pretrial Diversion Agreement.
21
           On March 9, 2016, defendant was charged in the District of Nevada with
22

23 conspiracy to commit wire fraud and wire fraud, in violation of Title 18, United

24 States Code, Sections 1349 and 1343, respectively. ECF No. 1. On October 13, 2017,

25 defendant entered a Pretrial Diversion Agreement with the United States

26

27

28                                           1
     Attorney’s Office requiring him to pay restitution and be supervised by Pretrial
 1

 2 Services for a period of twelve months, among other terms. ECF No. 41.

 3         Recently the Pretrial Services Office informed the United States Attorney’s
 4 Office that defendant has fully complied with terms of the Pretrial Diversion

 5
     Agreement, including his having paid restitution in full and his having successfully
 6
     remained under Pretrial Services’ supervision for twelve months. Because
 7

 8 defendant fully complied with the terms in the Pretrial Diversion Agreement, the

 9 United States moves for the Court to dismiss the Indictment against defendant,

   consistent with the terms of the Agreement.
10

11
12
                                            Respectfully submitted,
13

14                                          DAYLE ELIESON
                                            United States Attorney
15

16                                          /s/ Daniel R. Schiess
                                            _______________________
17                                          Daniel R. Schiess
                                            Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28                                             2
 1                        CERTIFICATE OF SERVICE
 2       I certify that a copy of the foregoing motion was served on counsel of
 3 record by means of the Court’s electronic filing system.

 4

 5                                      /s/ Daniel R. Schiess
                                        _______________________
 6                                      Daniel R. Schiess
                                        Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        3
 1

 2
                   UNITED STATES DISTRICT COURT
 3                      DISTRICT OF NEVADA
 4

 5   United States of America,               Case No. 2:16-cr-00070-GMN-VCF
 6                       Plaintiff,          ORDER
 7            v.
 8   Charles Wurm,
 9                      Defendant.
10
              Having duly considered the United States Motion to Dismiss the
11

12 Indictment, the motion is hereby GRANTED.

13       IT IS HEREBY ORDERED.
14
         Dated this ____
                     10 day of December, 2018.
15

16
                                      _______________________________
17                                    Gloria M. Navarro, Chief Judge
                                      UNIED STATES DISTRICT COURT
18

19

20

21

22

23

24

25

26

27

28                                      4
